Case 3:14-cr-00175-WHA Document 1444-3 Filed 08/31/21 Page 1 of 6




        Exhibit AA
     Case 3:14-cr-00175-WHA Document 1444-3 Filed 08/31/21 Page 2 of 6




 1 JENNER & BLOCK LLP
   Reid J. Schar (pro hac vice)
 2 RSchar@jenner.com
   353 N. Clark Street
 3 Chicago, IL 60654-3456
   Telephone: (312) 222-9350
 4 Facsimile:     (312) 527-0484

 5 CLARENCE DYER & COHEN LLP
   Kate Dyer (Bar No. 171891)
 6 kdyer@clarencedyer.com
   899 Ellis Street
 7 San Francisco, CA 94109-7807
   Telephone: (415) 749-1800
 8 Facsimile:     (415) 749-1694

 9 CRAVATH, SWAINE & MOORE LLP
   Kevin J. Orsini (pro hac vice)
10 korsini@cravath.com
   825 Eighth Avenue
11 New York, NY 10019
   Telephone: (212) 474-1000
12 Facsimile:     (212) 474-3700

13 Attorneys for Defendant PACIFIC GAS AND
   ELECTRIC COMPANY
14
                              UNITED STATES DISTRICT COURT
15
             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16

17
     UNITED STATES OF AMERICA,                Case No. 14-CR-00175-WHA
18
                 Plaintiff,                   DECLARATION OF
19                                            (“TROUBLEMAN”) IN SUPPORT OF
           vs.                                RESPONSE TO ORDER REQUESTING
20                                            RESPONSE TO FOLLOW-UP
   PACIFIC GAS AND ELECTRIC
21 COMPANY,                                   QUESTIONS RE DIXIE AND FLY FIRES,
                                              QUESTIONS 7 THROUGH 36
22               Defendant.
                                              Judge: Hon. William Alsup
23

24

25

26

27

28
                                            -1-
     DECLARATION OF                 (“TROUBLEMAN”) IN SUPPORT OF RESPONSE TO FOLLOW-UP
                  QUESTIONS RE DIXIE AND FLY FIRES, QUESTIONS 7 THROUGH 36
                                   Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-3 Filed 08/31/21 Page 3 of 6




 1          I,                , hereby declare under penalty of perjury as follows:

 2          1.      I make this declaration based upon personal knowledge and if called as a witness I

 3 could and would testify competently to the matters set forth herein.

 4          2.      I am a Distribution Troubleman with Pacific Gas and Electric Company (“PG&E”).

 5 This declaration supplements the declaration I submitted on July 28, 2021.

 6          3.      I understand that on August 18, 2021, the Court issued an order asking PG&E to

 7 respond to a series of questions. I have personal knowledge of information relevant to some of the

 8 Court’s questions in that order. I have provided that information below.

 9          4.      Regarding Question 21, while patrolling the Cresta Dam area to discover the cause

10 of the power outage, I used binoculars to inspect the Bucks Creek 1101 Line and saw what I

11 thought may have been a fuse hanging down from a pole on the circuit. My best estimate, based

12 on my recollection and review of GPS data, is that this happened between approximately 12:20

13 and 12:40 p.m. At the time I made this observation, I was standing in an opening in what I know

14 as the Grizzly Tunnel located at Cresta Dam and near a wood pole at the end of the Buck’s Creek

15 1101 Line. I used my binoculars to look up the line from my location. This location is depicted as

16 a yellow box on a map attached to PG&E’s August 25, 2021 submission as Exhibit X-1.

17          5.      Regarding Question 22, I did nothing that could have caused the fire. The actions

18 that I took upon arriving at Fuse 17733 before seeing the fire are described in my July 28, 2021
19 declaration. It is clear to me that the fire had started before I arrived. I base this conclusion on the

20 fact that as soon as I arrived and exited my vehicle I smelled smoke. I also base this conclusion on

21 the fact that I saw the fire within minutes of my arrival, and it was already between 600 and 800

22 square feet in size.

23          6.      Regarding Question 23, I did not observe anything in the area of the pole and Fuse

24 1733 that would lead me to believe the blown fuses sparked the fire. I did not observe any fire or

25 signs of fire near the pole with the blown fuses, which I recall was surrounded by decomposed

26 granite without any obvious sources of ignition. I did not observe any fire or signs of fire on or

27 near the fuses themselves. The closest I got to the fuses at any point was approximately 15 to 20

28 feet away, when I de-energized the third fuse from my bucket.
                                                    -2-
     DECLARATION OF                 (“TROUBLEMAN”) IN SUPPORT OF RESPONSE TO FOLLOW-UP
                  QUESTIONS RE DIXIE AND FLY FIRES, QUESTIONS 7 THROUGH 36
                                   Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-3 Filed 08/31/21 Page 4 of 6




 1          7.      Regarding Question 24, I did not replace, try to replace, or touch the blown fuses. I

 2 drove to the fuse’s location to identify any problem and, if appropriate, replace any fuses that had

 3 blown and needed replacing with the new fuses in my truck. After arriving at the site of the fuses

 4 and seeing that two fuses had blown, I ascended in my bucket and looked down the line to see if

 5 something on the line caused the outage. As I was ascending in my bucket, I observed the tree on

 6 the line and the fire; so I decided not to replace the blown fuses. Instead, I opened the third fuse

 7 for safety reasons.

 8          8.      Regarding Question 25, I estimate that I first saw the tree on the line and the fire

 9 when my bucket had ascended approximately 5 to 10 feet from its cradle. Once I saw the tree on

10 the line and the fire, I decided not to attempt to replace the fuses, and instead I quickly opened the

11 third fuse. I then descended in my bucket. I immediately attempted to call for help, and I began to

12 fight the fire as described in my July 28, 2021 declaration.

13          9.      When I observed the tree on the line, it appeared to be green at the top where it

14 leaned against the line. I did not see any smoke or indications of fire coming from the top part of

15 the tree that was touching the line. I did not otherwise inspect the tree. I also looked down the

16 line from my bucket while I was ascending. I did not see any breaks in the lines or damage to

17 other equipment, aside from the tree on the line.

18          10.     Regarding Question 26, I did not hear or see any arcing on the line.

19          11.     Regarding Question 27, I did not remove, replace, or touch the two fuses that had

20 blown. I opened the third fuse for safety reasons and did not remove that fuse either.

21          12.     Regarding Question 28, when I first observed the tree from my bucket, it was

22 approximately two-thirds of the way down the line to the next pole. I understand that the pole

23 holding the fuses is approximately 260 feet uphill from the next pole. The line travels down a

24 relatively sharp incline from the pole with the fuses to the next pole, and I estimate that the tree

25 leaning on the line was approximately 180 to 200 feet away from the fuses.

26          13.     When I first saw the fire, it appeared to be progressing uphill. I estimate that the

27 edge of the fire nearest to the pole with the fuses was 120 feet away when I first saw it.

28
                                                       -3-
     DECLARATION OF                 (“TROUBLEMAN”) IN SUPPORT OF RESPONSE TO FOLLOW-UP
                  QUESTIONS RE DIXIE AND FLY FIRES, QUESTIONS 7 THROUGH 36
                                   Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-3 Filed 08/31/21 Page 5 of 6




 1          14.     I did not stand by the base of the pole before I ascended in my bucket. The base of

 2 the pole was located downhill from the road where I parked my truck. The only time I stood at the

 3 base of the pole that held the fuses was when I placed a TMOL (“Tag Man On Line”) on the pole

 4 for safety reasons. This occurred after I first had observed the fire and tree from my bucket and

 5 after I had attempted to fight the fire. I do not recall whether the tree leaning on the line could be

 6 seen from the ground by the pole. I did not see the tree leaning on the line before I began

 7 ascending in my bucket. I am unsure whether I could have seen the tree leaning on the line from

 8 the place I was standing near my truck when I arrived on site, because after parking my truck, I

 9 focused on ascending in my bucket to de-energize the third fuse. The first time I saw the tree

10 leaning on the line was early into this ascent.

11          15.     Regarding Question 29, when I first saw the fire, the edge of the fire nearest to the

12 distribution line was roughly 25 feet away from the ground directly beneath the distribution line.

13 From the time I first saw the fire and during the time I attempted to fight the fire, I did not see the

14 fire burning under the distribution line, and I did not see any evidence that the fire had burned into

15 the right of way. The right of way is the area that extends from the centerline below the

16 distribution line out to roughly 15 feet on each side of the distribution line.

17 When I first saw the oval-shaped fire, the base of the tree appeared to be within the oval of the fire

18 and towards the downhill edge of the oval.
19          16.     Regarding Question 31, when I began fighting the fire, I observed it on the ground.

20 I recall the ground covering consisted of pine needles, but not grass. At various times while I was

21 fighting the fire, I observed the fire spread up into some of the small live oak trees that I estimate

22 were 15 to 20 feet tall. These trees were green, and it appeared to me that these smaller trees did

23 not conduct the spread of the fire well. I do not recall a lot of wind at the time. I did not observe

24 the fire spread to the canopy of the tall, mature trees in the area.

25          17.      Regarding Question 32, I did not observe any fires in the area other than the oval-

26 shaped fire I have described. I did not observe a line of fire from under the distribution line where

27 the tree was touching the line to where the oval-shaped fire was then actively burning, nor did I

28
                                                      -4-
     DECLARATION OF                 (“TROUBLEMAN”) IN SUPPORT OF RESPONSE TO FOLLOW-UP
                  QUESTIONS RE DIXIE AND FLY FIRES, QUESTIONS 7 THROUGH 36
                                   Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1444-3 Filed 08/31/21 Page 6 of 6
